 1   Julie L. Hussey, Bar No. 237711
     JHussey@perkinscoie.com
 2   PERKINS COIE LLP
     11988 El Camino Real, Suite 350
 3   San Diego, CA 92130-2594
     Telephone: 858.720.5700
 4   Facsimile: 858.720.5799
 5   Max L. Rothman, Bar No. 313026
     MRothman@perkinscoie.com
 6   PERKINS COIE LLP
     1888 Century Park E., Ste. 1700
 7   Los Angeles, CA 90067
     Telephone: 310.788.3387
 8   Facsimile: 310.788.3399
 9   Attorneys for Defendant
     Amazon.com Services, Inc.
10
                           UNITED STATES DISTRICT COURT
11
                          EASTERN DISTRICT OF CALIFORNIA
12

13
     STATE FARM GENERAL                       Case No. 2:20-cv-00606-JAM-KJN
14   INSURANCE COMPANY,
                                              ORDER RE STIPULATION TO
15                       Plaintiff,           DISMISS PLAINTIFF’S THIRD
                                              CAUSE OF ACTION FOR BREACH
16   v.                                       OF IMPLIED WARRANTIES
                                              AGAINST DEFENDANT
17   ANKER INNOVATIONS                        AMAZON.COM SERVICES, INC.
     LIMITED; AMAZON.COM
18   SERVICES, INC. dba
     AMAZON.COM, INC.; and Does 1
19   to 20, Inclusive.                        Judge: Hon. John A. Mendez
20                       Defendants.
21

22

23

24

25

26

27

28

          [PROPOSED] ORDER RE STIPULATION TO DISMISS THIRD CAUSE OF ACTION AGAINST AMAZON
                                                                                 147782353.1
 1           Pursuant to the stipulation between Plaintiff State Farm General Insurance
 2   Company (“Plaintiff”) and Defendant Amazon.com Services, Inc. (“Amazon”), and
 3   good cause appearing therefore, it is hereby ordered that:
 4           Plaintiff’s Third Cause of Action for Breach of Implied Warranty, as set forth
 5   in Plaintiff’s Complaint for Damages, is dismissed without prejudice as to Amazon
 6   only.
 7           IT IS SO ORDERED.
 8

 9   DATED: 4/8/2020                         /s/ John A. Mendez___
10                                           Hon. John A. Mendez
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              -1-
        [PROPOSED] ORDER RE STIPULATION TO DISMISS THIRD CAUSE OF ACTION AGAINST AMAZON
                                                                                    147782353.1
